Title: Refutation of the Argument that the Colonies were Established at the Expense of the British Nation, [after 19 January 1776]
From: Jefferson, Thomas
To: 


                    
                        [After 19 January 1776]
                    
                    Queen Elizabeth by letters patent bearing date the 11th. of June 1578. granted to Sr. Humphrey Gilbert license to search for uninhabited countries, and to hold the same to him and his heirs, with all jurisdiction and royalties by sea and land, reserving to the crown of England his allegiance and the fifth part of all the oar of gold and silver which should be gotten there. He had moreover liberty to wage war with any persons who should annoy him by sea or land, or who should settle without his leave within 200 leagues of any place or places where he or his associates should within six years make their dwellings and abidings. He had also power to govern and rule the subjects who should settle in such new countries or within 200. leagues as aforesaid according to such statutes, laws and ordinances as he or his heirs should devise or establish, so as they were as nearly as convenient agreeable to the form of the laws and policy of England, and were not against the Christian faith then professed in the church of England: Provided that if he or his heirs, or any other by their license should commit unjust hostility against the subjects of the queen or her successors or of any other state in amity with them, it should for her and her successors to put Sir Humphrey and his heirs and the inhabitants of  such new countries out of their allegiance and protection, from which time Sr. Humphrey and his heirs and the said inhabitants, and the places within their possession and rule, should be out of her protection and allegiance, and free for all princes and others to pursue with hostilities as being not her subjects, nor by her to be advowed, nor to her protection or allegiance belonging.
                    Sir Humphrey set out the 11th. of June 1583. with five ships and 260. men equipped at his own expence, and that of his brother in law Sr. Walter Ralegh. One of these however soon put back in distress. Sr. Humphrey with the others passed by Penguin island into St. John’s where he came to anchor Aug. 3. He found there a great number of fishing vessels from England, Spain, Portugal, France, &c. To these he declared his intentions of taking possession of the island of New-found-land in the behalf of the crown of England. He landed on the 4th. of Aug. On the 5th. he summoned the people both English and strangers to attend. He read before them his commission and by virtue thereof took possession of the harbour of St. John and 200. leagues every way, by taking livery of a twig and turf. He ordained three laws, for the conformity of religion to the English church, for punishing treason, and against disrespectful speaking of the Queen. He then had the English arms engraven in lead, and erected on a pillar, and granted to sundry of the fishermen in fee-farm divers parcels of land by the water side in the harbor of St. John’s and elsewhere, for the purpose of dressing and drying their fish; reserving a yearly rent to him and his heirs.
                    Aug. the 20th. Sr. Humphrey and his people with the ships they had left, which were only three, sailed from St. John’s for the Southern parts of America, which he wished also to bring within the compass of his patent. But one of the vessels being lost off Newfoundland, he concluded to return with the other two to England; in which return he himself perished with the vessel he was in and all his crew: so that one only got back of the four which had gone out.
                    Sr. George Peckham in his relation. Hakl. 167. tells us ‘he understands that the adherents, associates and friends of Sr. Humphrey Gilbert mean to pursue the American settlement.’ Accordingly, Sr. Humphrey’s patent being expired, we find Sr. Walter Ralegh taking up the matter in his own right, and obtaining from the crown letters patent bearing date the 25th. of March 1584. copied almost verbally from those given to Sr. Humphrey Gilbert. They are in these words.
                    1584. In consequence of this compact with the crown Sr. Walter  Ralegh fitted out two barks under the command of Capt. Philip Amadas and Capt. Arthur Barlowe who left England Apr. 27. 1584. They touched at the West Indian islands, from whence they sailed up the coast, intending to put into the first river they should find. On the 13th. of July a river appeared into which they put. They landed immediately and took possession of the country in right of the queen and afterwards delivered it over to the use of Sr. Walter Ralegh and his heirs, according to the queen’s grant. This proved to be the island of Wokokon, 20. miles long and 6. wide. From hence they visited an island about 16. miles long, and some other of the islands which stretch along the Carolinian coast. Capt. Barlowe, who writes the account in Hakluyt, describes this as a tract of islands 200. miles in length, and about six miles wide in general, having only two or three entrances into the sea. The sound between the islands and the main from 20. to 50. miles over and in this above 100. islands interspersed. Having thus examined the country and taken possession they returned to England where they arrived about the middle of September, carrying with them two of the American natives. On the 18th. of December a bill in confirmation of Sr. Walter’s patent passed the house of Commons: but what became of it afterwards we know not.
                    1585.
                    In the spring following, Sr. Walter fitted out 7. sail of vessels under the command of Sr. Richard Greenvile. They sailed from Plymouth Apr. 9. 1585. touched at the West Indies, and arrived at Wococon the 26’th of June. On the 11th. of July they visited the main land for the first time, and on the 25th. of August, such of the vessels as remained weighed anchor for England, leaving 107. men under the charge of Mr. Ralph Lane, to settle the country. They chose for their habitation the island of Roanoke. From hence they extended their discoveries to Secotan, 80 miles Southward of Roanoke; to the Chesepians, 130. miles Northward; and to Chawanook 130. miles Northwestward, of the same island. In the spring of 1586. they put into the ground seeds sufficient to produce them a plentiful subsistence for two years. Okisko, king of Weopomeiok, in a full council of the natives, acknoleged himself servant and homager to the queen of England and after her to Sr. Walter Ralegh. Soon after this the colony became greatly distressed for provisions, and despairing at so late a season of the supplies which Sr. Richard Greenvill had promised should certainly come before Easter, and Sr. Francis Drake touching there to visit his friend’s  colony on his return from the expedition against Cartagena, St. Augustine, and St. Domingo, they took their passage on board his fleet the 19’th of June, 1586, and arrived at Portsmouth July 27. following.
                    1586.
                    In the mean time a vessel, fitted out by Sr. Walter Ralegh, had sailed with supplies for the colony. It arrived immediately after the departure of the colonists, and, having in vain sought for them, returned. About 14. or 15. days after her departure, Sir Richard Greenvill arrived with three other vessels under his command. Being unable after great search to find or hear any thing either of the colony, or of the ship which had been sent before him, and unwilling to lose possession of the country, he left 15. or as some say 50. men in the island of Roanoke, with plentiful provisions for two years, and departed for England.
                    1587.
                    In 1587. Sr. Walter Ralegh sent out a new colony of 150. men under the charge of John White as governor. He appointed him 12 assistants, gave them a charter, and incorporated them by the name of the Governor and Assistants of the city of Ralegh in Virginia. He instructed them particularly, on their arrival in Virginia, to remove the settlement to the bay of Chesepiok, and there to make their seat and fort. They sailed in three vessels from Portsmouth Apr. 26. 1587. and arrived at Hatorask the 22d. of July following. They immediately sent a party of men to the island of Roanoake to search for those whom Sr. Richard Greenvill had left there the year before, but none of them were to be found, nor any signs of them, except the bones of one: and they afterwards learned that part of them had been cut off by the savages and the rest driven out to sea in a boat in which they must have perished. On the 18th. of August Mrs. Dare was delivered of the first child born in Virginia, who was christianed Virginia. August the 27th. the governor at the entreaty, and almost by compulsion of the planters returned to England for supplies. Upon his arrival in England Sr. Walter Ralegh immediately appointed a pinnace to be sent thither with such provisions as were wanted, and wrote letters to the planters assuring them he would send a plentiful supply of shipping, men, and necessaries the next summer.
                    1588.
                    He accordingly prepared a fleet to go under the command of Sr. Richard Greenvill; and it waited only a fair wind when Sr.  Richard received orders from the state not to depart the kingdom, the Spanish Armada being then daily expected. Governor White upon this procured two pinnaces to be sent with fifteen planters, and provisions for the colony. They left Biddeford Apr. 22. 1588. But being more intent on gain than on supplying the colony they went in quest of prizes, and after being shattered in some unsuccesful encounters with the enemy they put back to England.
                    1589.
                    Ralegh, having received no assistance from the crown in any of these enterprizes, and having now expended 40,000. pounds in them, made an assignment to divers gentlemen and merchants of London ‘for continuing the action of inhabiting and planting his people in Virginia.’ The particulars of that assignment, says Oldys, we may gather from an indenture made the 7’th of March. 31st. Eliz. between ‘Sr. Walter Ralegh of Coliton in Devonshire, as he is therein distinguished, chief governor of Virginia and Thomas Smith with other merchants of London and adventurers to Virginia, and John White and other gentlemen, reciting that Sr. Walter Ralegh (by her majesty’s letters patents beforementioned) had granted on the 7th. of January 1587. to John White and the rest free liberty to carry into Virginia and inhabit there such of her majesty’s subjects as should willingly accompany them. And that the said Thomas Smith and others the said adventurers purposing to be made free of the corporation and company late constituted by Sr. Walter in the city of Ralegh, by this indenture grants to the said Thomas Smith and others, and to the said John White and the rest their several heirs and assigns free trade and traffick for all manner of merchandize to and from Virginia or any other parts of America where the said Sr. Walter his heirs or assigns did or might claim any interest title or privilege; free from all rents customs and other charges except the fifth part of the oar of gold and silver which he reserves to himself and his heirs. And further the said Sr. Walter Ralegh as well for and in especial regard and zeal of planting the Christian religion in and among the said barbarous and heathen countries and for the advancement and preferment of the same and the common utility and profit of the inhabitants therein as also for the encouragement of the said adventurers and other assistants in Virginia does freely and liberally give them the sum of one hundred pounds.’
                    1590.
                    About the end of February 1590. Mr. John Wattes a merchant of  London, at his own special charge had prepared three ships to go to Virginia when an embargo was laid on all the shipping of England. By the interest however of Sr. Walter Ralegh Mr. John White obtained leave for them to depart with men and necessaries for the colony. But the commanders of the vessels, who seem to have had other views, found means to obstruct and prevent the governor from putting any thing on board, and from carrying even a boy to attend on himself. After cruising in the West Indies and taking some Spanish prizes they landed in Roanoke island Aug. 20. On going to the place where the colony had been left in the year 1587. they found it deserted and on a tree the Roman characters CRO. carved. On a post of a fort also, which they had built they found the letters CROATOAN. This, according to an agreement between Mr. White and them, intimated that they were removed to Croatoan, and moreover that they were in no distress, as in that case a note of distress was to have been added. They then returned on board their ships, and weighed anchor for Croatoan; but the weather coming on very foul, and being destitute of fresh water, they concluded to run down to the islands of St. John, Hispaniola, or Trinidad to winter there and return to Virginia in the spring. However the weather still continuing bad and the wind driving them off to the Eastward greatly, they determined to go to the Azores, from whence they sailed for England. What was the fate of the colony whom they thus deserted, was never known, as no search was made for them afterwards. Oldys indeed, in his life of Sr. Walter Ralegh, tells us that tho’ he had made an assignment of his patent to others, yet they making no succesful progress, he was so regardful of the English he had planted there, that he continued to send to them almost every other year. Insomuch that besides the five first voiages made chiefly at his expence we are well informed of five voiages more, the last of which was in the last year of the queen’s reign under the command of Samuel Mace. But it is beleived Sr. Walter was deceived by the persons he employed to go there, and that no one of them ever performed the voiage except Mace, who undertook it in the year 1602. and as is said, was killed by the natives on his going on shore. His crew who attended him, escaped with difficulty. In 1602. Captain Gosnold with 32. men sailed in a small vessel for Virginia, and in 1603. Mr. Richard Hakluyt (compiler of the Voiages) having prevailed on some merchants of Bristol to join with him in raising a stock of £1000. for the adventure, and obtaining leave from Sr. Walter Ralegh, sent out two small vessels under the command of Martin Pringe.  But both Gosnold and Pringe confined their discoveries to that part of the American coast which lies between 41. and 43°. North Latitude. The Northern parts of the continent seem after this to have attracted all the adventurers until the year 1606; when several gentlemen and merchants, supposing that by the attainder of Sr. Walter Ralegh his patent was wholly forfeited, petitioned king James the first for new letters patent to authorize them to raise a joint stock and to settle colonies in Virginia. This he accordingly did, dividing them into two companies, the Northern and Southern. A colony was sent out by the latter under the command of Captain Newport, who effected a settlement on the river Powhatan, now James river which has been ever since maintained. In 1624. James the first by proclamation suspended the proceedings of the Virginia company: and in 1626. Charles the first took the government of the country into his own hands. A Quo warranto indeed is said to have issued against the company, in order to draw over these arbitrary proceedings the veil of legal form. But it is doubted whether any judgment was ever obtained. The company in establishing this colony had expended an hundred thousand pounds.
                    This short narration of facts, extracted principally from Hakluyt’s voiages, may enable us to judge of the effect which the charter to Sr. Walter Ralegh may have on our own constitution and also on those of the other colonies within it’s limits, to which it is of equal concernment. It serves also to expose the distress of those ministerial writers, who, in order to prove that the British parliament may of right legislate for the colonies, are driven to the necessity of advancing this palpable untruth that ‘the colonies were planted and nursed at the expence of the British nation’: an untruth which even majesty itself, descending from it’s dignity, has lately been induced to utter from the throne. Kings are much to be pitied, who, misled by weak ministers, and deceived by wicked favourites, run into political errors, which involve their families in ruin: and it might prove some solace to his present majesty, when, fallen from the head of the greatest empire the world has seen, he shall again exhibit in the political system of Europe the original character of a petty king of Britain, could he impute his fall to error alone. Error is to be pitied and pardoned: it is the weakness of human nature. But vice is a foul blemish, not pardonable in any character. A king who can adopt falshood, and solemnize it from the throne, justifies the revolution of fortune which reduces him to a private station. When the accident of situation is to give us a place in history, for which nature has not prepared us by corresponding  endowments, it is the duty of those about us carefully to veil from the public eye the weaknesses, and still more, the vices of our character. A minister who can prompt his sovereign publicly to betray either, will merit the perpetual execrations of those who, in the future page of history, shall see consecrated to infamy the names of their nearest relations. Such was the sovereign, and such the minister, of October the 28th. 1775.
                